413 F.2d 445
UNITED STATES of America, Plaintiff-Appellee,v.James Terrell KNIGHT, Defendant-Appellant.
No. 27001 Summary Calendar.
United States Court of Appeals Fifth Circuit.
June 30, 1969.Certiorari Denied Nov. 10, 1969.See 90 S.Ct. 217.

Denmark Groover, Jr., Macon, Ga., for defendant-appellant.
Floyd M. Buford, U.S. Atty., D. Rampey, Asst. U.S. Atty., Macon, G. for plaintiff-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This is an appeal from a revocation of probation.  From the facts disclosed by the record we find the appeal to be without merit.1 The revocation proceedings were brought following the conviction of appellant and another for a misdemeanor in connection with non-tax-paid distilled spirits.2 Revocation of probation is a matter of judicial discretion.  Seymore v. Beto, 5 Cir., 1967, 383 F.2d 384.  The only issue, therefore, is whether or not the trial court abused this discretion.  Broadus v. United States, 5 Cir., 1963,  317 F.2d 212, 213.  We find no such abuse.


2
Affirmed.



1
 Pursuant to new Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the Clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804


2
 See the opinion rendered this day in the matter of Elmer S. Chapman and James T. Knight v. United States of America, 5 Cir., 1969, 413 F.2d 440 affirming the conviction of appellant and his codefendant